Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 1 of 17 Page ID #:723



  1   Katherine T. Corrigan, SBN 132226
      CORRIGAN WELBOURN & STOKKE,
  2
      A PROFESSIONAL LAW CORPORATION
  3   4100 Newport Place, Suite 550
  4   Newport Beach, CA 92660
      Telephone: 949-251-0330
  5   Facsimile: 949-251-1181
  6   E-Mail: kate@cwsdefense.com
      Attorney for Defendant, LI LIN HSU
  7
                                UNITED STATES DISTRICT COURT
  8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9
                                         SOUTHERN DIVISION
 10
      UNITED STATES OF AMERICA,                  )
 11                                              )   Case: SA CR 18-000217-AG
                   Plaintiff,                    )
 12                                              )
            vs.                                  )   DEFENDANT'S SUPPLEMENT TO
 13                                              )   SENTENCING POSITION: EXHIBIT
      LI LIN HSU,                                )   C – LETTER FROM DEFENDANT
 14                                              )   AND CERTIFICATES
      Aka, Yilin Hsu                             )
 15                                              )
                   Defendant                     )   Sentencing Date: January 28, 2020
 16                                              )   Hearing Time: 11:00 a.m.
                                                 )
 17
 18   TO THE HONORABLE ANDREW J. GUILFORD, UNITED STATES
      DISTRICT JUDGE, THE UNITED STATES ATTORNEY’S OFFICE AND
 19   ITS ATTORNEYS OF RECORD, ASSISTANT UNITED STATES
 20   ATTORNEYS POONAM KUMAR AND ALEXANDER WYMAN AND
      UNITED STATES PROBATION AND PRETRIAL SERVICES OFFICER
 21
      ELIZABETH MORONY:
 22        Defendant LI LIN HSU (hereinafter the “Defendant”), by and through counsel
 23   of record, Katherine Corrigan, hereby files Defendant’s Supplement to Position Re
 24   Sentencing in the above-entitled matter. The materials include a letter that Defendant
 25   has requested be filed with the Court, along with additional certificates.
 26   DATED: January 27, 2020                  __/s/_____________________
                                               Katherine Corrigan
 27
                                               Attorney for Defendant
 28
      1


                            Defendant’s Sentencing Position Memorandum
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 2 of 17 Page ID #:724



  1                                              I.
  2                                       INTRODUCTION
  3          The sentence recommended by probation and the government is greater than
  4   necessary to achieve the statutory purposes of punishment. 136 months imprisonment
  5   is disproportionate and excessively punitive. The advisory sentencing guideline range
  6   produced by the application of the adjustments and enhancements is overly punitive and
  7   does not advance the statutory purposes of sentencing.
  8          Defendant respectfully submits these supplemental materials for the Court’s
  9   consideration and to provide additional information to assist the Court in fashioning a
 10   sentence “sufficient but not greater than necessary” to achieve the statutory purposes of
 11   punishment, as required by 18 U.S.C. Section 3553(a) in light of United States v. Booker,
 12   125 U.S. 738 (2005).
 13          Exhibit C contains a letter written by Defendant that Defendant has requested be
 14   filed with the Court, along with additional certificates that demonstrate her commitment
 15   to bettering herself.
 16          After full analysis of the sentencing factors in this case, the information provided
 17   by the defense and probation, the Defendant requests that the Court impose the
 18   following sentence:
 19                 1. No more than 70 months imprisonment
 20                 2. 3 years supervised release
 21                 3. Imposition of no fine
 22                 4. Imposition of $100 special assessment
 23                 5. An order of restitution
 24                 6. The waiver of interest on the restitution ordered (due to inability to pay
 25                    interest)
 26                 7. The conditions of supervised release articulated in the sentence
 27                    recommendation letter disclosed by probation and which is found at
 28                    Docket entry 76.
      2


                              Defendant’s Sentencing Position Memorandum
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 3 of 17 Page ID #:725



  1         The requested sentence is based on the factors cited in this memorandum and
  2   articulated in the probation officer’s sentence recommendation letter. The proposed
  3   sentence is significant and meets the goals of punishment – it is no greater than
  4   necessary. The Defendant believes that such a sentence is reasonable in light of the
  5   facts of this case, the Defendant’s personal history and characteristics, and her lack of
  6   criminal history. In addition, it takes into account that Defendant’s efforts to
  7   rehabilitate herself while in custody through the participation in study, courses and
  8   educational programs. The proposed sentence meets the goals of modern sentencing
  9   law, as set forth in Title 18 U.S.C. §3553(a) and related case law.
 10
 11   DATED: January 27, 2020                  Respectfully submitted,
 12                                            ____/s/__________________
                                               Katherine Corrigan
 13
                                               Attorney for Defendant
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3


                            Defendant’s Sentencing Position Memorandum
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 4 of 17 Page ID #:726



  1                              CERTIFICATE OF SERVICE
      I, Katherine Corrigan, declare:
  2
  3         That I am a citizen of the United States and resident or employed in Orange
  4
      County, California; that my business address is Corrigan Welbourn & Stokke, APLC,
  5
  6   4100 Newport Place, Suite 550, Newport Beach, California 92660; that I am over the
  7   age of eighteen years, and am not a party to the above-entitled action;
  8
            That on January 27, 2020, I caused to be served via United States Mail OR E-
  9
 10   MAIL a copy of the following document:
 11
      DEFENDANT'S SUPPLEMENT TO SENTENCING POSITION: EXHIBIT C –
 12   LETTER FROM DEFENDANT AND CERTIFICATES
 13   on the following persons:
 14   AUSA Poonam Kumar, via email: Poonam.Kumar@usdoj.gov
 15
      AUSA Alex Wyman, via email: Alex.Wyman@usdoj.gov
 16
 17   USPO Elizabeth Morony, via email: elizabeth_morony@cacp.uscourts.gov
 18
            This Certificate is executed on January 27, 2020 at Newport Beach, California. I
 19
 20   certify under penalty of perjury that the foregoing is true and correct.
 21
 22   Dated: January 27, 2020                  ___/s/_____________________
                                               Katherine Corrigan
 23
 24
 25
 26
 27
 28
      4


                            Defendant’s Sentencing Position Memorandum
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 5 of 17 Page ID #:727



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23                                  EXHIBIT C
 24
 25
 26
 27
 28
      5


                        Defendant’s Sentencing Position Memorandum
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 6 of 17 Page ID #:728
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 7 of 17 Page ID #:729
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 8 of 17 Page ID #:730
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 9 of 17 Page ID #:731
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 10 of 17 Page ID #:732
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 11 of 17 Page ID #:733
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 12 of 17 Page ID #:734
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 13 of 17 Page ID #:735
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 14 of 17 Page ID #:736
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 15 of 17 Page ID #:737
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 16 of 17 Page ID #:738
Case 2:18-cr-00217-AG Document 114 Filed 01/27/20 Page 17 of 17 Page ID #:739
